— In an action for divorce, wherein defendant counterclaimed for divorce, (1) defendant appeals from so much of an order of the Supreme Court, Kings County, dated June 22, 1977, as awarded alimony to plaintiff, and (2) plaintiff cross-appeals from stated portions of the same order. Cross appeal dismissed, without costs or disbursements, for failure to perfect. On defendant’s appeal, order affirmed insofar as appealed from, without costs or disbursements. The joint inquest upon which the dual divorce was granted, was based upon a stipulation of the parties that plaintiff was to receive $30 per week alimony. We reject defendant’s contention that the stipulation was limited until determination of the issue of custody. Mollen, P. J., Hopkins, Rabin and Martuscello, JJ., concur.